Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the original filing of 04/21/2020. Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 15 are directed to a method, method, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
At step 2A, prong one, each limitation of claims 1, 8 and 14 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claim 1 recites: 
determining, by the front-end computer, a statistics for each dimension candidate in a first subset of the plurality of dimension candidates, the statistics for each dimension candidate based on a numerical measure in the data model for each node in the set of nodes indicated by candidate note identifier and the level indicator of the dimension candidate (analyzing a schema using evaluation and judgement performed mentally by a human).
The steps of "determining..." covers performance of the limitations in the mind but for the recitation of generic computer components. They are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage media, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations " sending, by a front-end computer to a back-end computer, a request for dimension candidates for a data model, the request including a selected dimension identifier and a selected node identifier, the selected dimension identifier identifying a first dimension of a plurality of qualitative dimensions of the data model, the selected node identifier identifying a selected node within the first dimension; and receiving, by the front-end computer from the back-end computer, a response including a plurality of dimension candidates, each dimension candidate of the plurality of dimension candidates including a candidate node identifier and a level indicator, the candidate node identifier indicating a particular node in a particular dimension of the plurality of dimensions, the level indicator indicating a set of nodes on a particular level of the particular dimension with respect to the particular node; and using the generated schema for a plurality of validations". These steps can be viewed as "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor” and “memory” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the sending and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at the element as a combination, the additional elements do not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself.
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea.

The remaining independent claims 8 and 14 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-7, 9-14 and 16-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Specifically:

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “sorting, by the front-end computer, the plurality of dimension candidates based on one or more of the drill down value, the level value, the descendant cardinality values of the dimension candidate, and the use indicator” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “selecting, by the front-end computer, certain dimension candidates of the scoring subset to be included in the first subset of the plurality of dimension candidates based on score for the certain dimension candidate” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “rendering, by the front-end computer, a chart in a user interface, the chart based on the numerical measure of the data model; obtaining, by the front-end computer, user input requesting statistics related to a selected node of the first dimension” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the level indicator for each dimension candidate includes one or both of a drill down value and a level value, the drill down value indicating a particular level down a subtree having the particular node as a root of the sub tree, the level value indicating a particular level down a tree representing the corresponding dimension” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein each dimension candidate of the plurality of dimension candidates further includes one or more of a dimension indicator indicating one of the plurality of dimensions, a cardinality value indicating a number of descendants, and a use-indicator indicating whether the one of the plurality of dimensions is used in the chart” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “rendering, by the front-end computer, the statistics in a user interface along with a chart” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
The dependent claims 9-13 and 15-20 are also rejected for incorporating the abstract idea of their respective base claims by dependency.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-2, 4-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hedberg (US 2019/0324953).

Claim 1. Hedberg discloses a computer-implemented method, comprising:
sending, by a front-end computer to a back-end computer, a request for dimension candidates for a data model, the request including a selected dimension identifier and a selected node identifier, the selected dimension identifier identifying a first dimension of a plurality of qualitative dimensions of the data model, the selected node identifier identifying a selected node within the first dimension ([0103]-[0106], fig. 6d,e);
receiving, by the front-end computer from the back-end computer, a response including a plurality of dimension candidates, each dimension candidate of the plurality of dimension candidates including a candidate node identifier and a level indicator, the candidate node identifier indicating a particular node in a particular dimension of the plurality of dimensions, the level indicator indicating a set of nodes on a particular level of the particular dimension with respect to the particular node ([0061]-[0063], figs. 6d,e); and
determining, by the front-end computer, a statistics for each dimension candidate in a first subset of the plurality of dimension candidates, the statistics for each dimension candidate based on a numerical measure in the data model for each node in the set of nodes indicated by candidate note identifier and the level indicator of the dimension candidate (For example, in FIG. 6E, a measure Count(City) can be evaluated for the dimension City. The results of evaluating the measure Count(City) can be stored in the root node 602. A measure Count(Year) can be evaluated for the dimension Year. The results of evaluating the measure Count(Year) can be stored in the node Malmo 606 and the node Sthlm 604, respectively. The tree 600 enables counting of the number of cities on the root level—meaning this value only exists once in the data set. The number of years for Sthlm and for Malmo can be calculated separately and the Sum(Sales) for each Company in each City can be calculated. Any number of measures can be evaluated and stored in respective dimension nodes) ([0066], fig. 6e, abstract).

Claim 2. Hedberg discloses the computer-implemented method of claim 1, further comprising: sorting, by the front-end computer, the plurality of dimension candidates based on one or more of the drill down value, the level value, the descendant cardinality values of the dimension candidate, and the use indicator ([0061], figs. 6d,e, [0064]).

Claim 4. Hedberg discloses the computer-implemented method of claim 1, further comprising: rendering, by the front-end computer, a chart in a user interface, the chart based on the numerical measure of the data model ([0073]-[0074]); obtaining, by the front-end computer, user input requesting statistics related to a selected node of the first dimension (The user can explore the scope by making different selections, by clicking on graphical objects to select variables, which causes the graphical object to change)([0074]-[0075]); and determining, by the front-end computer, the selected node of the first dimension, the selected node based on the user input (A user can make a selection in the data model of data to be sent to the external engine 114. The logical inference engine 106 and/or the extension engine 110 can generate data to be output to the external engine 114 in a format to which the external engine 114 is accustomed to processing) ([0069],[0075]).

Claim 5. Hedberg discloses the computer-implemented method of claim 1, wherein the level indicator for each dimension candidate includes one or both of a drill down value and a level value, the drill down value indicating a particular level down a subtree having the particular node as a root of the sub tree, the level value indicating a particular level down a tree representing the corresponding dimension ([0061]-[0065], fig. 6d).

Claim 6. Hedberg discloses the computer-implemented method of claim 1, wherein each dimension candidate of the plurality of dimension candidates further includes one or more of a dimension indicator indicating one of the plurality of dimensions, a cardinality value indicating a number of descendants, and a use-indicator indicating whether the one of the plurality of dimensions is used in the chart ([0066], fig. 6d,e).

Claim 7. Hedberg discloses the computer-implemented method of claim 1, further comprising: rendering, by the front-end computer, the statistics in a user interface along with a chart ([0068],[0073], [0075]).

Claims 8, 12-15 and 17-20 represent the method and medium of claims 1-2 and 4-7, respectively and are rejected along the same rationale.

Claim 9. Hedberg discloses the computer-implemented method of claim 8, further comprising: determining, by the back-end computer, the plurality of dimension candidates based on descendant cardinality values for each node in the plurality of qualitative dimensions ([0061]-[0065]).

Claim 10. Hedberg discloses the computer-implemented method of claim 8, further comprising: receiving, by the back-end computer, updates to a dataset for the data model ([0050]); and determining, by the back-end computer, descendant cardinality values for each node of the plurality of qualitative dimensions based on the updates to the dataset ([0053],[0056]).

Claim 11. Hedberg discloses the computer-implemented method of claim 8, further comprising: filtering, by the back-end computer, the plurality of dimension candidates based on a minimum cardinality value and a maximum cardinality values to obtain a filtered subset of the plurality of dimension candidates, wherein the plurality of dimension candidates in the response are the filtered subset of the plurality of dimension candidates ([0061]-[0065] figs. 6d,e).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg (US 2019/0324953) in view of Zhao et al. (US 2018/0336710).
Claim 3. Hedberg discloses the computer-implemented method of claim 2, but fails to explicitly disclose further comprising: determining, by the front-end computer, a score for at least a second subset of the plurality of dimension candidates, the score for a particular dimension candidate based on a deviation from an average of the numerical measure across each node in the set of nodes indicated by the particular dimension candidate; and selecting, by the front-end computer, certain dimension candidates of the scoring subset to be included in the first subset of the plurality of dimension candidates based on score for the certain dimension candidate.
However, Zhao discloses determining, by the front-end computer, a score for at least a second subset of the plurality of dimension candidates, the score for a particular dimension candidate based on a deviation from an average of the numerical measure across each node in the set of nodes indicated by the particular dimension candidate ([0028],[0045]); and selecting, by the front-end computer, certain dimension candidates of the scoring subset to be included in the first subset of the plurality of dimension candidates based on score for the certain dimension candidate ([0045]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hedberg. One would have been motivated to do so to help visualizing of data at different dimensions and/or levels.

Claims 16 represents the medium of claims 16 and is rejected along the same rationale.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171